Citation Nr: 0518698	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a respiratory 
disorder, including as due to asbestos exposure in service.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2005, the veteran testified at a hearing 
before the Board held at the RO.  

In October 2002, the RO also denied service connection for a 
cervical spine/neck disorder and service connection for a 
right ankle disorder.  That month, the veteran filed a notice 
of disagreement, and the RO issued a statement of the case in 
January 2003.  However, in his February 2003 substantive 
appeal, the veteran stated that he was only appealing the 
denial of service connection for asbestos exposure and 
migraine headaches.  Although testimony was received at the 
March 2005 hearing regarding these two claimed disorders, the 
veteran had not perfected his appeal of those issues in a 
timely fashion, and the testimony did not constitute a timely 
substantive appeal.  Therefore, the claims for service 
connection for a cervical spine/neck disorder and for a right 
ankle disorder are no longer in appellate status and are not 
before the Board at this time.  If the veteran seeks to 
reopen these claims, he must file the necessary application 
to reopen those claims with the RO.  

In March 2005, the veteran sought to reopen a claim for 
service connection for sleep apnea; he also raised a claim 
for service connection for loss of teeth due to a motorcycle 
accident in service.  These issues have not been developed 
for appellate review; therefore, they are referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when action is required of him.
REMAND

In the judgment of the Board, additional development is 
needed.  

With regard to the claimed respiratory disorder, the veteran 
testified at his March 2005 hearing that he served aboard the 
U.S.S. Midway as a pipe fitter in an area that was hot and 
sweaty and full of ashes.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  In McGinty, the United States Court of 
Appeals for Veterans Claims (Court) noted the absence of 
specific statutory or regulatory guidance regarding claims 
for residuals of asbestos exposure and observed that some 
guidelines for compensation claims based on asbestos exposure 
were published in Department of Veterans Benefits Circular 
21-88-8  (May 11, 1988) (DVB Circular).  The DVB Circular was 
subsequently rescinded but its basic guidelines are now found 
in Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI,  7.21 (Jan. 31, 
1997).  

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997), that the Board must follow development procedures 
applicable specifically to asbestos-related claims.  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  M21-1, Part VI, 
 7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA Adjudication Procedure 
Manual M21-1 further states that "[h]igh exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers."  

The guidelines concede that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI,  7.21(a), p. 7-
IV- 3; see also Ennis, supra.  They note that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer, and that the risk of developing bronchial cancer is 
increased in current cigarette smokers who had asbestos 
exposure.  The guidelines further note that the latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease, 
and that an asbestos-related disease can develop from brief 
exposure to asbestos.  M21-1, Part VI,  7.21(b), p. 7- IV- 
3. 

The available service medical records indicate that the 
veteran served aboard the U.S.S. Midway from June 1975 to 
April 1977.  During that time, he received treatment on 
several occasions for flu-like symptoms.  His DD Form 214N 
reflects that his military occupational specialty was "HT;" 
no explanation has been provided as to the veteran's specific 
job assignment, although he indicated that he worked as a 
pipe fitter.  To determine if the veteran was exposed to 
asbestos during service, a more complete list of his duties 
during his Navy service is needed.  Accordingly, the RO must 
obtain the veteran's service personnel records.  

Also, the RO should request that the veteran submit a 
comprehensive list of his post-service employment.  

Post-service private treatment reports, dated from June 1996 
through August 2002, reflect diagnoses of acute bronchitis 
with bronchospasm, as well as dyspnea.  At his March 2005 
hearing, the veteran testified that he was scheduled to have 
a chest X-ray in late March 2005 for evaluation of his 
respiratory disorder.  Although the record was held in 
abeyance for 60 days for the veteran to provide a copy of 
that X-ray report, he has not done so.  Nevertheless, on 
remand, the RO should obtain a copy of that VA X-ray report 
and any associated treatment.  

The VA has not examined the veteran and has not obtained a 
medical opinion to determine the nature and etiology of any 
current respiratory disorder.  The VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  In the case of a claim for disability 
compensation, the assistance provided by the VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004); Littke v. Derwinski, 1 
Vet. App. 90 (1991).  The Board concludes that a medical 
opinion is required to determine whether there is a nexus 
between any current respiratory disorder and asbestos 
exposure in service.  

Additional development is needed with regard to the claim for 
service connection for migraine headaches.

The service medical records show that the veteran was seen on 
several occasions for complaints of headaches.  In February 
1977, it was noted that the veteran had been complaining of 
headaches for the past 4 days; he reported pain in the back 
of the head.  He was again seen later in February 1977, at 
which time he indicated that the headaches were still 
continuing; he indicated that the medication prescribed had 
done nothing to help.  The impression was muscle tension type 
headaches.  The veteran was also seen on several occasions 
for complaints of headaches, associated with upper 
respiratory infections.  Post service medical records, dated 
from June 1996 to August 2002, reflect several diagnoses of 
headaches.  

At his March 2005 hearing, the veteran testified that he was 
treated at the Balboa Naval Hospital in 1977 or 1978.  The RO 
should try to secure these records.  

In addition, the veteran indicated that he has also received 
ongoing treatment for his migraine headaches from Dr. Goswami 
since 2002.  These records had not been associated with the 
claims folder, and the veteran agreed to give VA 
authorization to obtain his treatment records.  The RO should 
attempt to secure these records and associate them with the 
claims file.  

As noted above, the veteran reported being hospitalized and 
receiving treatment at Balboa Naval Hospital in San Diego, in 
1977-1978.  Although the National Personnel Records Center 
(NPRC) has forwarded the SMRs, it is not clear whether an 
attempt has been made to obtain relevant naval hospital 
reports.  

The veteran has submitted several private medical records 
showing that he currently suffers from headaches.  The VA has 
not examined the veteran and has not obtained a medical 
opinion as to determine the nature and etiology of any 
current headache disorder.  The VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  In the case of a claim for disability compensation, 
the assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4); 
Littke, supra.  A medical opinion is needed to determine if 
there is any relationship between any current headaches and 
the veteran's active service.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Request that the NPRC or any other 
appropriate agency provide all available 
clinical records of the veteran's alleged 
in-patient treatment following a 
motorcycle accident at Balboa Naval 
Hospital, San Diego, California, in 1977 
or 1978.  If no such records can be found 
or if they have been destroyed, ask for 
specific confirmation of that fact.  

2.  Request that the Navy or NPRC provide 
copies of the ship's logs from the USS 
Midway for the period from October 1974 
to October 1978, as well as copies of all 
available medical records and personnel 
records indicating the veteran's 
assignments.  Request that any reply 
discuss if the veteran was exposed to 
asbestos while on active duty.  If no 
such opinion can be given, request that 
such be set forth in writing.  

3.  Request that the veteran provide 
detailed information on pre-service and 
post-service evidence of occupational or 
other asbestos exposure, including names 
and addresses of former employers.    

4.  Contact Ram S. Goswami, MD at the 
address above and request all records for 
treatment of migraine headaches since 
2002.    

5.  Request that the veteran identify all 
VA and non-VA health care providers that 
have treated him for any respiratory 
disorder or headaches since separation 
from service in October 1978.  After 
obtaining any necessary authorization 
from the veteran, obtain copies of 
pertinent treatment records identified by 
the veteran that are not yet of record.  
This should include any VA chest X-ray 
and associated treatment from March 2005.  

6.  Schedule the veteran for a VA 
respiratory examination to determine 
whether the veteran has a current 
asbestos-related lung disorder that is 
related to his active service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Appropriate diagnostic 
testing should be conducted if the 
examiner deems it appropriate.  The 
examination report should include a 
detailed account of all manifestations of 
current pulmonary pathology.  The 
examiner should express an opinion as to 
whether it is at least as likely as not, 
more likely than not, or less likely than 
not that any current asbestos-related 
lung disorder is related to the veteran's 
active service.    

7.  Also schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the nature, date of onset 
and etiology of his headaches.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner should elicit 
from the veteran a history of his 
headache symptoms during and after 
service.  The examiner should provide a 
diagnosis for any current headache 
disorder and express an opinion as to the 
date of onset and etiology of any 
diagnosed headache disorder.  The 
examiner should comment as to the 
relationship, if any, between any current 
headache disorder and the veteran's 
complaints of headaches noted in the 
service medical records.  

8.  Thereafter, readjudicate the claims 
for service connection for a respiratory 
disorder (including based on asbestos 
exposure) and for migraine headaches.  If 
the RO's decision on either claim remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
for its review, as appropriate.  

The Board expresses no opinion as to the ultimate outcome on 
the merits.  The veteran has the right to submit additional 
evidence and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


